—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 14, 1993, *811which ruled that claimant was disqualified from receiving unemployment insurance benefits because he refused employment without good cause.
Claimant worked for the employer, a temporary employment agency, on an assignment basis. The Board found that claimant failed to accept a one-day assignment from the employer for which he was qualified because he was waiting to hear from another employer, and that this constitutes a failure to accept employment without good cause. Substantial evidence supports this decision and we therefore affirm.
Cardona, P. J., White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.